ON PETITION FOR REHEARING
Arterburn, J.
The Appellant, Larry Cade, has filed a petition for rehearing which asserts that our original opinion [264 Ind. 569] contained two misstatements of the facts. In fairness to the Appellant, we now look to these claims of factual error.
1. The Appellant cites as the first misstatement the following : “Latent fingerprints identified as those of the Appellant, Adams, and Banks were found in the home.” The Appellant contends that there is no evidence to this effect in the record, though he concedes that a palm print was found “along the wall immediately inside the door jamb.” The Appellee’s brief goes into great detail about fingerprints and directs our attention to testimony in the record that a latent fingerprint of the Appellant was found on a kitchen wall of the Hosmer residence. Another fingerprint of the Appellant was found on the outside of the kitchen door. The Appellant accepted the State’s statement of the facts in his reply brief. Our *145review of the record reveals that there was no misstatement of the facts here in our opinion.
2. Quoted as the second alleged misstatement is the following : “He [the Appellant] met with his confederates after the crime and aided in concealing the murder weapon.” This statement was based upon the facts that the Appellant saw his confederate arrive with the gun from the scene of the crime, participated in a discussion of the shooting, saw one of his confederates give the gun to the other confederate, and aided in the concealment through his knowledge and subsequent silence. The statement in the opinion, if incorrect, is of minor importance and has no significant effect on the outcome of the case.
The other issues raised in the petition were considered and properly disposed of in our opinion. The petition for rehearing is denied.
All Justices concur.
Note. — Reported at 852 N.E.2d 473.